Fourth Court of Appeals
                                San Antonio, Texas
                                        April 6, 2018

                                    No. 04-18-00049-CV

                        IN THE INTEREST OF J. R.H, A CHILD,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-00265
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to April 23, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court